Citation Nr: 0419774	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than July 20, 1998, 
for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO assigned an effective date of July 20, 
1999, for the grant of TDIU. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2003.  A 
transcript of this hearing has been associated with the 
claims file.

The Board notes that the veteran has asserted that he should 
not have been subject to recoupment of severance pay.  The 
Board refers this issue to the AOJ.


FINDINGS OF FACT

1.  On July 22, 1998, the veteran filed an original claim for 
service connection for a bilateral knee disability.

2.  Prior to July 20, 1998, there was no unadjudicated claim 
or informal claim for service connection for any disability.

3.  The AOJ assigned July 20, 1998, as the effective date for 
TDIU.


CONCLUSION OF LAW

The criteria for an effective date prior to July 20, 1998, 
for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the facts averred by the appellant never could 
satisfy the requirements of 38 U.S.C.A. § 5110, the Board 
concludes that any error regarding VCAA was nonprejudicial.  
Desbrow v. Principi, 18 Vet. App. 30 (2004).  No reasonable 
possibility exists that additional assistance would aid in 
substantiating the claim.  

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against the grant of an 
effective date earlier than July 20, 1998, for a grant of 
service connection for TDIU.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2003).

An original claim is an initial formal application on a form 
prescribed by the secretary.  38 C.F.R. § 3.160 (2003).  The 
veteran filed an original claim for compensation for both 
knees.  VA Form 21-526 was dated July 20, 1998 and received 
on July 22, 1998.  Service connection was granted in a 
January 1999 rating decision, and the AOJ assigned a 10 
percent disability evaluation for each knee, effective July 
20, 1998, the date of claim.  In April 1999, the veteran 
filed another VA Form 21-526.  On Forms 21-4138 he clarified 
that he was seeking pension and compensation for his back, 
hips and neck.  The documents were received April 2, 1999.  
In a July 1999 rating decision, the AOJ continued a 10 
percent disability evaluation for each knee, and denied 
service connection for the back, the right hip, the cervical 
spine, and for pension.  In July 1999, a notice of 
disagreement regarding the evaluation of the knees was 
received.  In a March 2000 rating decision, the AOJ assigned 
a 20 percent disability evaluation for each knee and 
determined that he was permanently and totally disabled for 
pension purposes.  In a September 2000 rating decision, the 
AOJ granted service connection for lumbar disc disease, 
assigning a 40 percent evaluation from July 20, 1998, and 
granted service connection for degenerative joint disease of 
the right hip, assigning a 10 percent evaluation from July 
20, 1998.

In October 2000, the veteran filed a claim for TDIU (VA Form 
21-8940), which was granted in the same month, with a July 
20, 1998 effective date.  In February 2001, the veteran 
submitted a statement claiming that he was entitled to 
"back" payment from the time he was discharged from service 
in July 1971.  At the January 2003 hearing, the veteran 
stated that he was not advised of his right to file a claim 
with VA for disability when he was discharged from service.  
He stated that he was offered severance pay for getting 
medically discharged from service, and at the time of 
discharge he was told that he would only be rated at 20 
percent, which was not a high enough rate.  He now asserts 
that he was misinformed and that his disability payments 
should be effective from the date of discharge from service.

The Board notes that it has referred the issue of recoupment 
of severance pay to the AOJ.  As to the issue of "back 
pay," the Board finds that the AOJ correctly considered this 
a claim for an earlier effective date for TDIU, which was the 
latest compensation award.  The law clearly states that the 
effective date of an award based on an original claim shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110.  The regulation clearly states that the 
effective date shall be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  The effective date may be the day 
following separation from service when a claim is filed 
within one year of separation from service.  38 C.F.R. 
§ 3.400(b)(2).  In this case, the veteran separated from 
active duty in July 1971.  He did not file a claim until July 
1998.  Reviewing the entire evidence of record, the Board 
notes that there are no formal or informal claims or indicia 
of an intent to file a claim for compensation prior to July 
1998.

The effective date of a benefit is based upon a variety of 
factors, including date of claim, dates of service, facts 
found, the existence of a liberalizing law or VA issue.  
Generally, an effective date is no earlier than the date of 
receipt of the claim.  In this case, the AOJ has assigned an 
effective date of July 20, 1998 for the award of TDIU and all 
forms of compensation.
 
The facts are not in dispute.  The veteran's original claim 
was dated on July 20.  Although the form was received on July 
22, the AOJ established an earlier effective date for reasons 
not clear in the file.  The facts also establish that the 
veteran did not file a claim within one year of separation 
from service.  Furthermore, the case does not involve a 
liberalizing law or VA issue.  

The Board notes that the veteran has asserted that he was 
misinformed of his ability to file a claim for disability 
benefits with VA upon separation from service, and that VA 
did not fulfill its duty to assist in that regard.  The 
veteran may not have been informed of his right to file a 
claim for benefits.  However, although the veteran may have 
been misinformed or not informed as to his eligibility for VA 
benefits, the Board is bound in its decision by the 
requirements of the law.  38 U.S.C.A. § 7104 (West 2002); 
Morris v. Derwinski, 1 Vet. App. 260 (1991).  The Board does 
not have jurisdiction to grant an earlier effective date on 
equitable grounds.  38 U.S.C.A. § 503; Andrews v. Principi, 
16 Vet. App. 309 (2002); Darrow v. Derwinksi, 2 Vet. App. 303 
(1992).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) (West 2002) provides in 
relevant part:  A specific claim in the form prescribed by 
the Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual.  Both of the statutes 
clearly establish that an application must be filed.  See 
Wells v. Principi, 3 Vet. App. 307 (1992); Crawford v. Brown, 
5 Vet. App. 33 (1993).  The veteran did not file a claim for 
compensation for any disability prior to July 20, 1998.  In 
the absence of some form of claim prior to July and in the 
absence of a liberalizing law or VA issue, there is no legal 
basis to award any compensation, including TDIU, prior to the 
original claim for benefits.

The Board finds that the preponderance of the evidence is 
against a grant of an effective date earlier than July 20, 
1998, for compensation, including TDIU.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Lastly, the Board notes that the original claim for 
compensation, as defined by regulation, was received July 20, 
1998.  38 C.F.R. § 3.160(b).  Therefore, the provisions of 
38 C.F.R. § 3.157 are not applicable in this case.


ORDER 

Entitlement to an effective date earlier than July 20, 1998, 
for TDIU is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



